Citation Nr: 1225332	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  05-40 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for cataracts, to include as secondary to service-connected diabetes mellitus, Type 2.

2.  Entitlement to an initial disability rating in excess of 10 percent from August 1, 2004 for service-connected bipolar disorder. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from July 1980 to August 2000. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. By that rating action, the RO, in part, denied service for cataracts, to include as secondary to the service-connected diabetes mellitus, type 2.  The RO also granted service connection for bipolar disorder (originally claimed as anxiety and depression); an initial temporary 100 percent evaluation under 38 C.F.R. §4.29 was assigned for the period from May 26, to July 31, 2004 based on the Veteran's hospitalization for this disorder.  The RO assigned an initial 10 percent disability to this disability, effective August 1, 2004.  The Veteran appealed the RO's denial of service connection for cataracts and 10 percent rating assigned to the service-connected bipolar disorder from August 1, 2004 to the Board. 

In September 2007, the Veteran testified before the undersigned at a hearing conducted at the St. Louis, Missouri RO.  A copy of the hearing transcript has been associated with the claims file.  

This case was most recently before the Board in September 2011.  At that time, the Board remanded the claims on appeal to have the Veteran's representative provide a written argument in support of the appeal.  The requested development has been completed and the case has returned to the Board for appellate consideration. 



FINDINGS OF FACT

1.  The competent medical evidence of record establishes that the Veteran's bilateral cataracts are at least as likely as not due to his service-connected diabetes mellitus, type 2.  

2.  For the period from August 1, 2004, the service-connected bipolar disorder is shown to be manifested by a depressed mood, anxiety, sleep impairment, and suspiciousness.  A flattened affect was demonstrated on one occasion; however, there is no evidence that the Veteran's bipolar disorder is manifested by circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week; difficulty in understanding complex commands; impairment of judgment; impaired abstract thinking; or symptoms approximating difficulty in establishing and maintaining effective work and social relationships or greater impairment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral cataracts as secondary to service-connected diabetes mellitus, type 2, are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.310 (2011).

2.  For the period from August 1, 2004, the criteria for the assignment of an initial 30 percent disability rating for bipolar disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9432 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue(s) under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

VCAA notice consistent with 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). 

As the Board will grant service connection for bilateral cataracts of the eyes as secondary to the service-connected diabetes mellitus, type 2, no discussion of VA's duties to notify and assist is required as to this issue.  

With respect to the initial rating claim, the courts have held that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Court has also held that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  In this case, the initial evaluation claim on appeal was substantiated after the enactment of the VCAA, and the Veteran has not alleged any prejudice by any notice defect. 

Regarding VA's duty to assist the Veteran with his initial evaluation claim on appeal, service treatment records (STRs) and voluminous private and VA post-service medical records, Social Security Administration (SSA) records, and statements and testimony of the Veteran and his representative are of record.  

The Veteran was afforded VA examinations in conjunction with his initial evaluation claim in March 2005, June 2006 and March 2010.  Copies of these examination reports are contained in the claims files.  Neither the Veteran nor the record suggests that these examinations are inadequate. 

Accordingly, the Board finds that there is no further assistance that would be reasonably likely to substantiate the initial evaluation claim analyzed in the decision below. 



II. Analysis

(i) Service Connection Claim-Bilateral Cataracts, to include on a secondary basis

The Veteran seeks service connection for bilateral cataracts as secondary to his service-connected diabetes mellitus, type 2. 

Service connection may be granted for disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Demonstration of continuity of symptomatology is an alternative method of establishing service connection under 38 C.F.R. § 3.303(b).  Savage v. Brown, 10 Vet. App. 488, 495-97 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

Service connection is also provided for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service- connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310  to explicitly incorporate the holding in Allen.  38 C.F.R. 3.310 (2011).  The amended 38 C.F.R. § 3.310 limits service connection on the basis of aggravation to those situations in which medical evidence created prior to the alleged aggravation establishes a baseline for the disability prior to aggravation. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

After a review of the evidence of record, the Board finds that the only competent evidence of record as to the Veteran's bilateral cataracts of the eyes establishes that they are at least as likely as not secondary to his service-connected diabetes mellitus, type 2. 

Service connection is in effect for diabetes mellitus, type 2; a 40 percent evaluation has been assigned since July 8, 2005.  The Veteran's STRs include a January 2000 diabetes eye examination report that contains an impression of "very early cat."  When evaluated by VA for his eyes after service in March 2005, the VA examiner explicitly stated that the Veteran did not have cataracts, but that he had small posterior lenticular opacities that were not visually significant.  (See March 2005 VA eye examination report).  In order to clarify the inconsistencies between these two opposing medical findings, VA re-examined the Veteran in November 2008.  After a review of the claims files and eye examination, the November 2008 VA examiner concluded that the Veteran had "mild NS cataracts."  The examiner concluded that since it was unusual for someone of the Veteran's age (50 years old), that it was more likely than not that his cataracts were due to his service-connected diabetes.  (See November 2008 VA eye examination report). 

In contrast to the November 2008 VA examiner's favorable opinion, is a March 2010 VA examiner's opinion that is against the claim.  After a claims files review and eye examination in March 2010, the VA examiner concluded that the first documentation of the Veteran having cataracts was in mid-March 2005, where they were described as posterior polar cataracts, which is prior to his more uncontrolled diabetes from late January 2008 to mid-March 2010.  Notwithstanding this statement, the March 2010 VA examiner stated that he could not resolve the issue as to the etiology of the Veteran's cataracts without having to resort to mere speculation.  (See March 2010 VA eye examination report).  

The Board finds the March 2010 VA examiner's opinion to be of no probative value for the following reasons.  First, the March 2010 VA examiner's conclusion is based on an inaccurate premise, namely that the Veteran was diagnosed with cataracts in mid-March 2005.  This is patently incorrect.  A review of the record reflects, and as noted previously herein, the March 2005 VA examiner specifically concluded the Veteran did not have cataracts, but rather small posterior opacities that were visually insignificant.  As the March 2010 VA examiner's opinion is based on an inaccurate factual premise--the Veteran was diagnosed as having cataracts in March 2005--that is inconsistent with the medical evidence of record, the Board finds it to be of no probative value.  The Board is not bound to accept medical opinions that are based on history supplied by the Veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background.  Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  

Second, the March 2010 VA examiner concluded that he could not resolve the issue of cataract cause without resorting to mere speculation.  The Court recently determined that a VA examiner cannot use speculation "as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Thus, for the foregoing reasons, the Board finds the March 2010 VA examiner's opinion to be of no probative value as to the etiology of the Veteran's bilateral cataracts.

The Board finds that the only probative evidence of record as to the etiology of the Veteran's bilateral cataracts is the November 2008 VA examiner's opinion that the Veteran's cataracts are as likely as not related to his service-connected diabetes mellitus.  As such service connection for bilateral cataracts as secondary to the service-connected diabetes mellitus, type 2, is warranted under 38 C.F.R. § 3.310.  

(ii) Initial Evaluation Claim-Bipolar Disorder

The Veteran seeks an initial rating in excess of 10 percent for his service-connected bipolar disorder. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased initial rating claim is on the evidence concerning the state of the disability from the time the claim was filed until VA makes a final decision on the claim.  Id.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2011). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

By a June 2005 rating decision, the RO granted service connection for bipolar disorder (originally claimed as anxiety and depression); an initial temporary 100 percent evaluation was assigned under Paragraph 29 for the period from May 26, to July 31, 2004 based on the Veteran's hospitalization for this disorder.  An initial 10 percent disability rating was assigned, effective August 1, 2004.  

The general rating formula for evaluating disability due to mental disorders is found at 38 C.F.R. § 4.130.  The Veteran's bipolar disorder is currently rated as 10 percent disabling since August 1, 2004, under 38 C.F.R. § 4.130, Diagnostic Code 9411. 
A rating of 10 percent is assignable for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  Id.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

To warrant a 50 percent rating under that code, the evidence must show occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

To warrant the next higher (70 percent) rating, the evidence must show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code. Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)). 

The Board finds that by resolving the benefit of the doubt in the Veteran's favor, an initial rating of 30 percent is warranted for the service-connected bipolar disorder, effective August 1, 2004.  The Veteran's problems with anxiety and depression, albeit well-controlled with medication, are well-documented in VA mental examination reports, dated in March 2005, June 2006 and March 2010.  A March 2005 VA examination report reflects that psychometric testing of the Veteran revealed mild to moderate anxiety.  The June 2006 VA examiner noted that although the Veteran's bipolar symptoms appeared to be well-controlled with his medications, he continued to be "quite depressed."  However, the June 2006 VA examiner noted that the Veteran's initial self-report was that he was neither happy nor sad.  Again, the Veteran's psychometric test results in June 2006 were consistent with a "very depressed mood."  

When examined by VA in March 2010, the VA examiner noted that the Veteran showed a massive over endorsement of his symptoms (i.e., he was extraordinarily depressed); thus, it was more likely than not that none of the tests were valid.  However, this same VA examiner found the Veteran "quite depressed," since he had been unable to find a job for nearly a year.  In addition, the June 2006 and March 2010 VA examination reports reflect that the Veteran demonstrated suspiciousness and sleep impairment--two criteria that are commensurate with a 30 percent rating.  38 C.F.R. § 4.130 (2011).  For example, when examined by VA in June 2006, the Veteran stated that he had continued to experience "'paranoid thoughts,'" especially about the police.  He told the examiner that he had thoughts that the police were coming to get him.  The March 2010 VA examiner also noted that the Veteran did not generally trust people.  

Regarding social and industrial impairment, at the June 2006 VA examination, the Veteran reported that he had enrolled in courses at a local community college in order to earn a second degree in education (his current degree was in aeronautics).  The June 2006 VA examiner indicated that the Veteran had lost his previous job as a substitute teacher because of problematic sexual behavior (i.e., he sexually harassed a female student and had viewed an inappropriate website).  The June 2006 VA examiner determined that the Veteran's sexual/behavioral problems were the result of a personality disorder, not his service-connected bipolar disorder.  Overall, the June 2006 VA examiner found the Veteran's overall functioning to be good with little impairment as evidence by his enrollment in school, his employment, albeit below his ability, and his ability to maintain friendships.
The March 2010 VA examiner also noted that the Veteran had not been employed in nearly a year, and that he had lost his job at a local restaurant chain and as a substitute teacher due to traffic violations and "problems he had in school," respectively, as opposed to an underlying emotional issue.  The March 2010 VA examiner also noted that the Veteran's tendency to be socially isolative was partially the result of his erectile dysfunction, but was also a result of his lack of motivation to try to meet people.  The March 2010 VA examiner concluded that the Veteran's bipolar disorder had remained unchanged since VA had last evaluated him in June 2006.  

After a review of the Veteran's claims file, including the above-cited VA examinations, the Board finds that with resolution of doubt in the Veteran's favor, his bipolar disorder has been manifested by symptoms such as a depressed mood, anxiety, chronic sleep impairment, and suspiciousness, since August 1, 2004.  These symptoms represent occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, and, therefore, he meets the criteria for a higher initial rating of 30 percent.  The Board's finding is consistent with the above-cited VA examiners' assignments of GAF scores of 65, 70 and 75.  (See VA mental examination reports, dated in March 2006, June 2006 and March 2010).  GAF scores between 61 and 70 reflect some mild symptoms (e.g. depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF of 75 indicates that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  

The Board finds that the preponderance of the evidence of record is against an initial 50 percent or higher rating for the service-connected bipolar disorder.  While a June 2006 VA examination report reflects that the Veteran had a flattened affect, this finding was not found at either the March 2005 or March 2010 VA examinations.  The March 2005 VA examiner noted that the Veteran demonstrated a mildly positive affect that indicated neither anxiety or depression.  While the Veteran's thought content was noted to have been circumstantial in June 2006 and March 2010, his rate and flow of his speech were  appropriate, coherent, logical and goal directed.  The Veteran was found to have been fully oriented in all spheres at each of the above-cited VA examinations, despite his complaints of having problems with short-term memory loss in March 2010.  These examination reports were also negative for any evidence of panic attacks, impaired abstract thinking or impaired judgment.  The June 2006 VA examiner noted that the Veteran was "able to think abstractly, and his social judgment appeared to be intact."  

Overall, the Board finds that the Veteran does not have evidence of occupational and social impairment with reduced reliability and productivity and does not warrant a higher initial rating of 50 percent.  He also does not meet the rating criteria for a 70 percent or 100 percent rating or demonstrate symptomatology otherwise commensurate with such ratings.  The Veteran's disability picture is consistent throughout the appeal period, and a staged rating, aside from the initial 30 percent awarded from August 1, 2004 in the analysis above, pursuant to Fenderson is not warranted. 

In exceptional cases, where the evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned commensurate with the veteran's average earning impairment due to the service-connected disorder.  Thun v. Peake, 22 Vet. App. 111 (2008).  The criteria for extra-schedular evaluation are that there is a marked interference with employment, or frequent periods of hospitalization, rendering impractical the application of the regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. Brown, 4 Vet App. 225, 229 (1993).  The claims files do not show, and the Veteran has not alleged, that the criteria for extra-schedular rating apply to the service-connected bipolar disorder.  In fact, and as noted by the June 2006 and March 2010 VA examiners, while the Veteran had not been employed in nearly a year, he had lost his previous jobs at a local restaurant chain and as a substitute teacher due to an underlying personality disorder (June 2006) and from traffic violations and school-related issues, as opposed to an underlying emotional issue (March 2010).  In addition, the Veteran has not been hospitalized for his bipolar disorder since July 2004.  Therefore, the Board finds in view of the foregoing, an extra-schedular rating is not applicable, nor does this case raise a claim for a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In sum, by granting the Veteran the benefit of the doubt, the Board finds that his bipolar disorder is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Therefore, an initial rating of 30 percent for the Veteran's bipolar disorder from August 1, 2004 is granted.  38 C.F.R. §§ 4.3, 4.7.


ORDER

Service connection for bilateral cataracts is granted. 

An initial evaluation of 30 percent for bipolar disorder from August 1, 2004 is granted, subject to the regulations governing the payment of VA monetary benefits.


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


